The Defendant was sentenced for Assault with a Weapon, a felony, in violation of Section 45-5-213, MCA, to serve a period of Twenty (20) years in the Montana State Prison. The Court recommends that the Defendant serve his time at the Great Falls Facility. Twelve (12) years of the sentence are suspended upon conditions outlined in the Sentence and Judgment given July 12, 2000.
On April 8, 2013, the suspended sentence issued on July 12, 2000, was revoked by the Court. The Defendant was sentenced to Twelve (12) years to the Montana State Prison, and other conditions given in the Dispositional Order.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is *57presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
DATED this 26th day of September, 2013.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.